Exhibit 10.4


Form Of Indemnification Agreement
 
THIS AGREEMENT, dated as of the ____ day of  ___________, 20___, by and between
MGPI Holdings, Inc., a Kansas corporation (the “Company”), and ______________
(the “Indemnitee”).
 
WHEREAS, it is contemplated that shortly after executing this Agreement the
Company will change its name to MGP Ingredients, Inc.;
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
 
WHEREAS, Indemnitee is a director or officer of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;
 
WHEREAS, the Kansas legislature, in recognition of the need to secure the
continued service of competent and experienced people in senior corporate
positions and to assure that they will be able to exercise judgment without fear
of personal liability so long as they fulfill the basic duties of honesty, care
and good faith, has enacted K.S.A. 17-6305, which empowers the Company to
indemnify its officers, directors, employees and agents and expressly provides
that the indemnification provided by the statute is not exclusive;
 
WHEREAS, the Bylaws of the Company require the Company to indemnify and advance
expenses to its directors and officers to the fullest extent now or hereafter
authorized by the Kansas Statutes Annotated, and the Bylaws, further, provide
that the right to indemnification and payment of expenses conferred therein
shall not be exclusive of any other right which any person may have or acquire
under any statute, provision of the Articles of Incorporation, bylaw, agreement,
vote of stockholders or disinterested directors, or otherwise; and
 
WHEREAS, in recognition of the fact that the Indemnitee continues to serve as a
director or officer of the Company, in part in reliance on the Bylaws, and of
the fact of Indemnitee’s need for substantial protection against personal
liability in order to enhance Indemnitee’s continued service to the Company in
an effective manner, and in part to provide Indemnitee with specific contractual
assurance that the protection promised by the Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to the Bylaws or
any change in the composition of the Company’s Board of Directors or any
acquisition transaction relating to the Company), and due to the possibility
that the Company’s directors’ and officers’ liability insurance coverage could
at some future time become inadequate, the Company wishes to provide in this
Agreement for the indemnification of, and the advancing of expenses to,
Indemnitee to the fullest extent (whether partial or complete) now or hereafter
authorized or permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.
 
 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, through service to another
enterprise, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
1. CERTAIN DEFINITIONS:
 
(a) “Acquiring Person” means a person, entity or group that has made an
acquisition described in Section 1(e)(i) or the reorganized or surviving company
in a reorganization or consolidation described in Section 1(e)(iii).
 
(b) “Approved Law Firm” shall mean any law firm that has at least twenty (20)
attorneys (wherever located) and an office located in Kansas and is rated “av”
by Martindale-Hubbell Law Directory; provided, however, that such law firm shall
not, for a five-year period prior to the earliest date as of which Indemnitee
first has actual knowledge of the relevant Indemnifiable Claim, have been
engaged by the Company, an Acquiring Person, any affiliate or associate of an
Acquiring Person, or Indemnitee.
 
(c) “Applicable Standard of Conduct” shall mean the standard of conduct that
must be satisfied to permit indemnification under K.S.A. 17-6305(a) or (b),
whichever is or would be applicable under the circumstances.
 
(d) “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.
 
(e) A “Change in Control” shall be deemed to have occurred upon:
 
(i) The acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for this
purpose, the Company or its subsidiaries, any employee benefit plan of the
Company or its subsidiaries, trustees of the MGP Ingredients, Inc. Voting Trust
or of the Cray Family Trust, or any person who acquires common or preferred
stock of the Company from Cloud L. Cray, Jr. or from any trust controlled by or
for the benefit of Cloud L. Cray, Jr. prior to or as a result of his death), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of at least 30% of the then outstanding shares of common stock and
50% of the then outstanding shares of $10 par value preferred stock of the
Company or 30% of the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or
 
(ii) The cessation, for any reason, of individuals who, as of the date hereof,
constitute the Board (as of the date hereof the “Incumbent Board”) to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company) shall be, for purposes of this Agreement, considered
as though such person were a member of the Incumbent Board; or
 
 
2

--------------------------------------------------------------------------------

 
(iii) Approval by the stockholders of the Company of (A) a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own collectively as a group
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the reorganized or surviving company’s then outstanding
voting securities, or (B) a liquidation or dissolution of the Company or the
sale of all or substantially all of the assets of the Company.
 
(f) “Claim” shall mean any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether conducted by the Company or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other.
 
(g) “Company-Related Enterprise” shall mean any corporation of any type or kind,
domestic or foreign, partnership, joint venture, trust, employee benefit plan or
other enterprise for which Indemnitee serves or has served as a Fiduciary at the
request of the Company.  For this purpose, and without limitation of any
indemnification provided hereunder, if Indemnitee serves as a Fiduciary for (i)
another corporation, partnership, joint venture or trust of which 20 percent or
more of the voting power or residual economic interest is held, directly or
indirectly, by the Company, or (ii) any employee benefit plan of the Company or
any entity referred to in clause (i), Indemnitee shall be deemed to be doing or
to have done so at the request of the Company.
 
(h) “Expenses” shall include attorneys’ fees and all other costs, expenses and
obligations reasonably paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in, any Indemnifiable Claim,
together with interest, computed at the Company’s average cost of funds for
short-term borrowings, accrued from the date of payment of such expense to the
date Indemnitee receives reimbursement therefor.
 
(i) “Fiduciary” shall mean director, officer, general partner, manager,
employee, trustee, agent or other fiduciary.
 
(j) “Indemnifiable Claim” shall mean any Claim based upon, or arising in whole
or in part out of (i) the fact that Indemnitee is or was a Fiduciary of the
Company or is or was a Fiduciary of any Company-Related Enterprise, (ii)
anything done or not done (or alleged to have been done or not done) by
Indemnitee in any such capacity or (iii) anything done or not done (or alleged
to have been done or not done) by Indemnitee in any other capacity for the
Company or a Company-Related Enterprise while serving as a Fiduciary of the
Company or a Company-Related Enterprise.
 
(k) “Reviewing Party” shall be (i) the Board of Directors, acting by majority
vote of directors (the “Disinterested Directors”) who are not parties to the
particular Claim with respect to which Indemnitee is seeking indemnification,
even through less than a quorum, (ii) a committee of the Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, or (iii) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, (A) independent legal counsel or (B) the
stockholders.
 
 
3

--------------------------------------------------------------------------------

 
2. BASIC INDEMNIFICATION ARRANGEMENT.  If Indemnitee was, is or becomes at any
time a party to, or witness or other participant in, or is threatened to be made
a party to, or witness or other participant in, an Indemnifiable Claim, the
Company shall indemnify Indemnitee to the fullest extent now or hereafter
authorized or permitted by law as soon as practicable but in any event no later
than 30 days after written demand is presented to the Company, against any and
all Expenses, judgments, fines (including excise taxes assessed against
Indemnitee with respect to an employee benefit plan), penalties and amounts paid
in settlement of such Claim (including all interest, assessments and other
charges paid or payable in connection with, or in respect of, such Expenses,
judgments, fines, penalties or amounts paid in settlement).  If so requested by
Indemnitee, and upon compliance with the condition stated in Section 3, the
Company shall advance (within two business days of such request and compliance)
any and all Expenses to Indemnitee (an “Expense Advance”).  Notwithstanding
anything in this Agreement to the contrary, Indemnitee shall not be entitled to
indemnification pursuant to this Agreement (i) in respect of any Claim based
upon or arising out of conduct of Indemnitee that does not satisfy the
Applicable Standard of Conduct, or (ii) in any action by or in the right of the
Company in which Indemnitee has been finally adjudged to be liable to the
Company, unless and only to the extent that the court in which the proceeding
was brought determines upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses as the court shall
deem proper, nor shall the Company be liable, unless otherwise provided by
separate written agreement, bylaw or other provision for indemnity, to make any
payment in connection with any Claim (x) for an accounting of profits made from
the purchase or sale by the Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934 and amendments
thereto, (y) for amounts paid in settlement of any proceeding effected without
the written consent of the Company, which consent shall not be unreasonably
withheld or (z) in connection with any Claim initiated prior to a Change in
Control by Indemnitee, unless the Board of Directors has joined in or consented
to the initiation of such Claim.
 
3. PAYMENT.
 
a.           Notwithstanding the provisions of Section 2, the indemnification
obligations of the Company under Section 2 (which shall in no event be deemed to
preclude any right to indemnification to which Indemnitee may be entitled under
K.S.A. 17-6305) shall be subject to the condition that unless indemnification is
ordered by a court, the Reviewing Party shall have authorized such
indemnification in the specific case upon a determination that Indemnitee has
met the Applicable Standard of Conduct and that indemnification is not precluded
by circumstances described in the last sentence of Section 2 of this
Agreement.  If the Reviewing Party is independent legal counsel, the
determination shall be made in a written opinion.
 
b.           The Company shall promptly call a meeting of the Board of Directors
with respect to a Claim and agrees to use its best efforts to facilitate a
prompt determination by the Reviewing Party with respect to the Claim.
Indemnitee shall be afforded the opportunity to make submissions to the
Reviewing Party with respect to the Claim.
 
 
4

--------------------------------------------------------------------------------

 
c.            The Company shall have no obligation under this Agreement to make
an Expense Advance pursuant to Section 2 with respect to matters described in
clauses (y) and (z) of the last sentence of Section 2.
 
d.           The obligation of the Company to make an Expense Advance pursuant
to Section 2 shall only be subject to the condition that the Indemnitee must
first deliver to the Company a signed, written undertaking to repay the Expense
Advance (i) if and when Indemnitee settles any proceeding without the written
consent of the Company, which consent shall not be unreasonably withheld or (ii)
if, when and to the extent that the Reviewing Party determines that Indemnitee
is not entitled to be indemnified under Section 2 and applicable law; provided,
however, with respect to clause (ii), that if Indemnitee has commenced legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee is entitled to be indemnified under Section 2, applicable law or
both, any decision by the Reviewing Party not to authorize indemnification shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto and all rights of appeal therefrom have been exhausted or lapsed.
 
e.            If a claim for indemnification or Expense Advance has not been
paid in full by the Company within ninety (90) days after written demand is
presented to the Company, Indemnitee shall have the right to commence litigation
in any court in the State of Kansas having subject matter jurisdiction thereof
and in which venue is proper, seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof, and
the Company hereby consents to service of process and agrees to appear in any
such proceeding.  It shall be a defense to any such action (other than an action
brought to enforce a claim for Expenses incurred in defending any proceeding in
advance of its final disposition where the required undertaking has been
tendered to the Company) that the Indemnitee has not met the Applicable Standard
of Conduct, but the burden of proving such defense shall be on the
Company.  However, neither the failure of the Reviewing Party to have made a
determination prior to the commencement of such action that the Indemnitee has
met the Applicable Standard of Conduct, nor an actual determination by the
Reviewing Person that the Indemnitee had not met such Applicable Standard of
Conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the Applicable Standard of Conduct.
 
4. COMPANY PARTICIPATION.  The Company shall be entitled to participate at its
expense in any proceeding for which Indemnitee may be entitled to indemnity
hereunder, and it may assume the defense thereof with counsel satisfactory to
the Indemnitee unless the Indemnitee reasonably concludes that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
such defense.
 
5. CHANGE IN CONTROL.  If there is a Change in Control (other than a Change in
Control which has been approved by a majority of the directors who were
directors immediately prior to such Change in Control and were or are deemed to
have been members of the Incumbent Board), then (i) for the purpose of all
authorizations and determinations pursuant to the first sentence of Section 3
hereof and K.S.A. 17-6305, the Reviewing Party shall be independent legal
counsel and (ii) with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification and Expense Advances under this
Agreement, the Company (including the Board of Directors) shall seek legal
advice from (and only from) special, independent counsel selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably withheld),
and who (except in connection with such matters) has not performed services for
the Company (or any subsidiary of the Company) or an Acquiring Person, any
affiliate or associate of an Acquiring Person, or Indemnitee within the
five-year period prior to the earliest date as of which Indemnitee first has
actual knowledge of the relevant Indemnifiable Claim.  Unless Indemnitee has
theretofore selected counsel pursuant to this Section 5 and such counsel has
been approved by the Company, any Approved Law Firm selected by Indemnitee shall
be deemed to be approved by the Company.  Such counsel, among other things,
shall render their written opinion to the Company, the Board of Directors and
Indemnitee as to whether and to what extent Indemnitee is entitled to be
indemnified under applicable law.  The Company agrees to pay the reasonable fees
of the special, independent counsel referred to above and to fully indemnify
such counsel, to the extent not prohibited by applicable rules of professional
conduct, against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or
counsel’s engagement pursuant hereto.  As used in this Agreement, the terms
“affiliate” and “associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Exchange Act
as in effect on the date of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
6. INDEMNIFICATION FOR ADDITIONAL EXPENSES.  The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) that are
reasonably incurred by Indemnitee in connection with any claim successfully
asserted, in whole or in part, or action brought by Indemnitee in which the
Indemnitee prevails, in whole or in part, for (i) indemnification or advance
payment of Expenses by the Company under this Agreement or any other agreement
or Bylaw of the Company now or hereafter in effect relating to Indemnifiable
Claims or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company.
 
7. PARTIAL INDEMNITY, ETC.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of the Expenses,
judgments, fines, penalties and amounts paid in settlement relating to a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Indemnifiable Claims or in defense of any issue or matter
relating to an Indemnifiable Claim, including dismissal without prejudice,
Indemnitee shall be indemnified, to the extent permitted by law, against all
Expenses incurred in connection with such Indemnifiable Claims.
 
8. BURDEN OF PROOF.  In connection with any determination by the Reviewing Party
or a court as to whether Indemnitee is entitled to be indemnified hereunder, the
burden of proof shall be on the Company to establish that Indemnitee is not so
entitled.
 
9. NO PRESUMPTION.  For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, whether civil or criminal, by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.
 
10. NONEXCLUSIVITY, ETC.  The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Articles of
Incorporation or Bylaws of the Company, applicable law, any other agreement, or
otherwise.  To the extent that a change in the law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Bylaws of the Company and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.
 
 
6

--------------------------------------------------------------------------------

 
11. LIABILITY INSURANCE.  To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any director
or officer of the Company.
 
12. AMENDMENTS, ETC.  No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto.  No
waiver of any of the provisions of this Agreement shall be effective unless in
writing and no written waiver shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
 
13. SUBROGATION.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.  Indemnitee shall not be obligated to incur any expense in
connection with, and Indemnitee shall be entitled to reasonable compensation for
any time devoted by Indemnitee to, securing such rights of recovery for the
Company.
 
14. NO DUPLICATION OF PAYMENTS.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Articles of Incorporation or Bylaws of the
Company, or otherwise) of the amounts otherwise indemnifiable hereunder.
 
15. SPECIFIC PERFORMANCE.  The parties recognize that if any provision of this
Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law.  Accordingly, in the event of any such violation, the Indemnitee
shall be entitled, if Indemnitee so elects, to institute proceedings, either at
law or in equity, to obtain damages, enforce specific performance, enjoin such
violation, obtain any other relief, or any combination of the foregoing.
 
16. BINDING EFFECT, ETC.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or
assets, or both, of the Company), assigns, spouses, heirs, and personal and
legal representatives.  This Agreement shall continue in effect regardless of
whether Indemnitee continues to serve as a Fiduciary of the Company or a
Company-Related Enterprise.
 
 
7

--------------------------------------------------------------------------------

 
17. SEVERABILITY.  The provisions of this Agreement shall be severable if any of
the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.
 
18. GOVERNING LAW.  This Agreement shall be governed by, and be construed and
enforced in accordance with, the laws of the State of Kansas applicable to
contracts made and to be performed in such state, without giving effect to the
principles of conflicts of laws.
 
19. COUNTERPARTS.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.  Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.
 
Remainder of Page Intentionally Left Blank
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement
effective as of the date first above written.
 


MGPI Holdings, Inc.




By: _______________________
Name: _____________________
Title: ______________________












_________________________
Name: ____________________


 


 

 
9

--------------------------------------------------------------------------------

 
